COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Clarent Energy Services, Inc. and Graham Gilliam v. Leasing
                          Ventures, LLC

Appellate case number:    01-18-00821-CV

Trial court case number: 2016-50734

Trial court:              127th District Court of Harris County

        Appellants filed a motion to transfer the clerk’s record from its prior appeal, cause number
01-18-00036-CV, styled Clarent Energy Services, Inc. and Graham Gilliam v. Leasing Ventures,
LLC, because appellant contends that the clerk’s record in the prior appeal contains documents the
Court should consider in the current appeal. Because both appeals arose from the same trial court
cause and were heard by the same trial court judge, we conclude that transfer of the clerk’s record
is appropriate.
      Accordingly, this Court grants the motion. The clerk’s record filed in cause number 01-
18-00036-CV is ordered transferred to cause number 01-18-00821-CV.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___August 13, 2019__